Exhibit 10.9


UNSECURED PROMISSORY NOTE
$8,000,000.00    June 2, 2016
Superior Silica Sands LLC, a Texas limited liability company (the “Company”),
for value received, hereby promises to pay to the order of Trinity Industries
Leasing Company, a Delaware corporation, its successors and permitted assigns
(the “Holder”), the principal sum of Eight Million and No/100 dollars
($8,000,000.00) or such lesser amount as shall equal the unpaid aggregate
balance of the Delivery Deferral Fee (as defined below), together with interest
thereon at the rate per annum described below, in lawful money of the United
States of America and in immediately available funds, on or before the Maturity
Date (as defined below).
1.The Delivery Deferral Fee. In consideration of the promises and covenants
contained in (a) that certain Railroad Car Lease Agreement dated September 5,
2013, Riders One (1) through Five (5), Eight (8) through Twenty-One (21), and
Twenty-Three (23) through Thirty-Four (34) thereto, and any future Riders
attached to the Railroad Car Lease Agreement, in each case as amended
(collectively, the “Lease Documents”) and (b) that certain Omnibus Agreement
dated as of the date hereof between Emerge (as defined below) and the Holder
(the “Omnibus Agreement”) this Note evidences the Company’s agreement to pay a
delivery deferral fee to the Holder in the aggregate principal amount of Eight
Million and No/100 dollars ($8,000,000.00) (as such principal amount may be
increased pursuant to Section 2.1 hereof, the “Delivery Deferral Fee”).
2.
    Terms of this Note.
2.1
    Interest. Interest shall accrue on the then outstanding principal balance of
this Note at the rate of 10% per annum (the “Base Rate”). Interest on this Note
shall be due and payable in arrears in cash on each Interest Payment Date
applicable thereto; provided, however, that, with respect to any Interest
Payment Date, if Consolidated EBITDA (as defined in the Credit Agreement for
this purpose) is not at least $40,000,000 for the period of four consecutive
fiscal quarters ending immediately prior to such Interest Payment Date for which
financial statements of Emerge have been publicly filed, interest shall not be
payable in cash, but instead shall be added to the aggregate principal balance
of this Note (and, for avoidance of doubt, capitalized interest added to the
aggregate principal balance of this Note shall thereafter accrue interest as
provided herein); provided further, however, that, if the principal of this Note
is prepaid, in whole or in part, at any time after the date hereof, all accrued
and unpaid interest with respect to such principal amount prepaid shall be due
and payable on the date of such prepayment. Interest will accrue from and
including the period commencing on the date of this Note and will be computed on
a per annum basis of a year of 360 days and the actual number of days (including
the first day but excluding the last day) elapsed, unless such computation would
exceed the maximum rate of nonusurious interest allowed by law as of the date
hereof, in which case such interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year). As used herein, “Interest Payment Date”
means the last Business Day of each March, June, September and December and the
Maturity Date, “Credit Agreement” means the Amended and Restated Revolving
Credit and Security Agreement dated as of June 27, 2014 among Emerge and certain
of its subsidiaries, as borrowers, the lenders party thereto and PNC Bank,
National Association, as administrative agent and collateral agent, as amended,
supplemented, modified, refinanced or replaced from time to time; provided,
however, that, in the event the Credit Agreement is terminated, and not replaced
or refinanced, for any reason after the date hereof, or the Credit Agreement is
amended, supplemented, modified, replaced or refinanced and thereafter does not
use the term Consolidated EBITDA, or a functionally equivalent term, for any
reason, the term Consolidated EBITDA shall have the meaning assigned to such
term in the Credit Agreement as of the day immediately prior to the date it is
so amended, supplemented, modified, terminated, replaced or refinanced, and
“Note Obligations” means all principal, interest (including interest which
accrues after the commencement of any case or proceeding in bankruptcy of the
Company), fees, charges, expenses, reasonable counsel fees and any other sum
chargeable to the Company pursuant to the terms of this Note.
2.2
    Principal. The principal balance of this Note will be due and payable in
immediately available funds in its entirety on June 2, 2020 (the “Maturity
Date”). Principal amounts repaid under this Note may not be reborrowed.
2.3
    Payments. All payments on or in respect of this Note, including principal
and interest, will be made in in United States dollars, by wire transfer of
immediately available funds to the Holder’s account as directed below or, at the
option of the Holder, in such manner and at such other place in the United
States as the Holder shall have designated to the Company in writing pursuant to
the provisions of this Note.
Credit Bank:    Wilmington Trust Company
City, State:    Wilmington, DE
ABA# of Credit Bank:    ###-###-###
Name of Account:    Trinity Industry Leasing
Account #:    ####-####
Reference:    Emerge
2.4
    Conformance with Laws. It is the intention of the parties hereto that the
Holder shall conform strictly to usury laws applicable to it. Accordingly, if
the transactions contemplated hereby would be usurious as to the Holder under
laws applicable to it (including the laws of the United States of America and
the State of Texas or any other jurisdiction whose laws may be mandatorily
applicable to the Holder notwithstanding the other provisions of this Note),
then, in that event, notwithstanding anything to the contrary in this Note or
any agreement entered into in connection with or as security for this Note, it
is agreed as follows: (a) the aggregate of all consideration which constitutes
interest under law applicable to the Holder that is contracted for, taken,
reserved, charged or received by the Holder under this Note or agreements or
otherwise in connection herewith shall under no circumstances exceed the maximum
amount allowed by such applicable law, and any excess shall be canceled
automatically and if theretofore paid shall be credited by the Holder on the
principal amount of the Delivery Deferral Fee (or, to the extent that the
principal amount of the Delivery Deferral Fee shall have been or would thereby
be paid in full, refunded by the Holder to the Company); and (b) in the event
that the maturity of this Note is accelerated by reason of an election of the
Holder or automatically by reason of the occurrence of any Event of Default
under this Note, or in the event of any required or permitted prepayment, then
such consideration that constitutes interest under law applicable to the Holder
may never include more than the maximum amount allowed by such applicable law,
and excess interest, if any, provided for in this Note or otherwise shall be
canceled automatically by the Holder as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited by the Holder on the
principal amount of the Delivery Deferral Fee (or, to the extent that the
principal amount of the Delivery Deferral Fee shall have been or would thereby
be paid in full, refunded by the Holder to the Company). All sums paid or agreed
to be paid to the Holder for the use, forbearance or detention of sums due
hereunder that constitute interest under applicable law shall, to the extent
permitted by law applicable to the Holder, be amortized, prorated, allocated and
spread throughout the stated term of the Delivery Deferral Fee until payment in
full so that the rate or amount of interest on account of the Delivery Deferral
Fee hereunder does not exceed the maximum amount allowed by such applicable law.
If at any time and from time to time (i) the amount of interest payable to the
Holder on any date shall be computed at the Highest Lawful Rate applicable to
the Holder pursuant to this Section 2.4 and (ii) in respect of any subsequent
interest computation period the amount of interest otherwise payable to the
Holder would be less than the amount of interest payable to the Holder computed
at the Highest Lawful Rate applicable to the Holder, then the amount of interest
payable to the Holder in respect of such subsequent interest computation period
shall continue to be computed at the Highest Lawful Rate applicable to the
Holder until the total amount of interest payable to the Holder shall equal the
total amount of interest which would have been payable to the Holder if the
total amount of interest had been computed without giving effect to this Section
2.4. To the extent that Chapter 303 of the Texas Finance Code is relevant for
the purpose of determining the Highest Lawful Rate applicable to the Holder, the
Holder elects to determine the applicable rate ceiling under such Chapter by the
weekly ceiling from time to time in effect. Chapter 346 of the Texas Finance
Code does not apply to the Company’s obligations hereunder. As used herein,
“Highest Lawful Rate” shall mean, with respect to the Holder, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Note under laws
applicable to the Holder which are presently in effect or, to the extent allowed
by law, under such applicable laws which may hereafter be in effect and which
allow a higher maximum nonusurious interest rate than applicable laws allow as
of the date hereof. The Loans are not primarily for personal, family or
household use.
2.5
    Prepayment. This Note may be prepaid by the Company, in whole or in part, at
any time hereafter without premium or penalty. Any prepayment will be applied
first against accrued and unpaid expenses owing under this Note (if any), then
against accrued and unpaid interest then payable pursuant to the provisions of
this Note, and then against unpaid principal.
2.6
    Waivers. The Company waives diligence, presentment, demand, protest, notice
of intent to accelerate the maturity hereof, notice of acceleration of the
maturity hereof, and notice of every kind whatsoever. The failure of the Holder
to exercise any of its rights under this Note in any particular instance will
not constitute a waiver of the same or of any other right in that or any
subsequent instance.
2.7
    Unsecured. This Note is unsecured.
3.
    Events of Default and Remedies.
3.1
    Events of Default. An “Event of Default” will exist if any of the following
occurs and is continuing:
(a)
    the Company fails to make any payment of principal or interest on this Note
or on any other Note Obligation, when and as such principal and interest or
other Note Obligation becomes due and payable, in each case whether by
acceleration or otherwise;
(b)
    (i) the Company shall breach or otherwise fail to perform or observe in any
respect any other obligation, covenant or agreement set forth in this Note and
such default shall continue for a period of ten (10) days after the earlier of
the date the Company first obtains knowledge of such default or the Holder gives
written notice thereof to the Company, or (ii) the Company or Emerge shall
breach or otherwise fail to perform or observe in any respect any obligation,
covenant or agreement set forth in any other Related Document (as defined below)
and such breach or failure under such other Related Document shall continue
beyond any applicable cure period in such Related Document or, if no cure period
is specified, for a period of more than ten (10) days after the earlier of the
date the Company or Emerge, first obtains knowledge of such default or the
Holder gives written notice thereof to the Company;
(c)
    any representation or warranty of any party (other than the Holder)
contained in any Related Document or in any document required to be furnished to
the Holder pursuant to such Related Document is false or misleading in any
material respect on the date made or furnished;
(d)
    there shall occur any Change of Control;
(e)
    the Borrowers (as defined in the Credit Agreement) shall (i) fail to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of the Credit Agreement, beyond
any grace period provided with respect thereto, or (ii) fail to observe or
perform any other agreement or condition relating to the Credit Agreement, or
any other event occurs, in each case, if such default or other event shall have
resulted in the acceleration of the payment of the indebtedness thereunder;
provided, however, that, in the event the Credit Agreement is terminated, and
not replaced or refinanced, for any reason after the date hereof, it shall be an
Event of Default if the Company, Emerge or the GP shall default in the
performance of any one or more agreements evidencing indebtedness for borrowed
money if the effect of such default is to cause an amount exceeding Eight
Million Dollars ($8,000,000) in the aggregate to become due prior to the stated
maturity thereof;
(f)
    the Company, Emerge or the GP shall fail to maintain or preserve its
existence in its jurisdiction of organization and shall not cure such failure
within twenty (20) days after the occurrence thereof;
(g)
    the voluntary commencement of any Insolvency Proceeding (as defined below);
or
(h)
    the involuntary commencement of any Insolvency Proceeding if such proceeding
is not stayed within 60 days of the commencement thereof.
3.2
    Certain Definitions. As used herein:
(a)
    “Affiliate” shall mean any entity that, directly or indirectly through one
or more intermediaries, controls, is controlled by or is under common control
with the specified party.
(b)
    “Business Day” means any day other than a Saturday or Sunday or other day on
which banks in Dallas, Texas are authorized or required to be closed.
(c)
    “Control” (including, with correlative meanings, the terms “controlled by”
and “under common control with”) means the ownership or control of securities
possessing at least 50% of the voting power of all outstanding voting securities
of an entity or the power otherwise to direct or cause the direction of the
management and policies of such entity, whether through the ownership of voting
stock or otherwise.
(d)
    “Change of Control” shall mean: (a) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act) (other than any
Permitted Holder) shall have acquired (i) beneficial ownership of 50% or more on
a fully diluted basis of the voting or economic Equity Interests of GP in the
aggregate, or (ii) the power (whether or not exercised) to elect a majority of
the members of the board of directors (or similar governing body) of GP; (b) GP
shall cease to be the sole general partner of Emerge; (c) Emerge shall cease to
beneficially own and control, directly or indirectly, 100%, on a fully diluted
basis, of the economic and voting interest in the Equity Interests of the
Company; and (d) Emerge sells, leases or otherwise transfers all or
substantially all of its assets in any transaction or series of transactions
other than the sale of the fuels division of Emerge.
(e)
     “Equity Interests” shall mean, with respect to any Person, any and all
capital stock and all rights to purchase, options, warrants, participation or
other equivalents of or interest in (regardless of how designated) equity of
such capital stock, but excluding debt securities exchangeable for or
convertible into capital stock. For purposes of the definition of “Change of
Control,” Equity Interests include all of the following rights relating to such
Equity Interests, whether arising under the organizational documents of the
Person issuing such Equity Interests (the “issuer”) or under the applicable laws
of such issuer’s jurisdiction of organization relating to the formation,
existence and governance of corporations, limited liability companies or
partnerships or business trusts or other legal entities, as the case may be:
(i) all economic rights (including all rights to receive dividends and
distributions) relating to such Equity Interests; (ii) all voting rights and
rights to consent to any particular action(s) by the applicable issuer;
(iii) all management rights with respect to such issuer; (iv) in the case of any
Equity Interests consisting of a general partner interest in a partnership, all
powers and rights as a general partner with respect to the management,
operations and control of the business and affairs of the applicable issuer;
(v) in the case of any Equity Interests consisting of the membership/limited
liability company interests of a managing member in a limited liability company,
all powers and rights as a managing member with respect to the management,
operations and control of the business and affairs of the applicable issuer;
(vi) all rights to designate or appoint or vote for or remove any officers,
directors, manager(s), general partner(s) or managing member(s) of such issuer
and/or any members of any board of members/managers/partners/directors that may
at any time have any rights to manage and direct the business and affairs of the
applicable issuer under its organizational documents as in effect from time to
time or under applicable law; (vii) all rights to amend the organizational
documents of such issuer, (viii) in the case of any Equity Interests in a
partnership or limited liability company, the status of the holder of such
Equity Interests as a “partner,” general or limited, or “member” (as applicable)
under the applicable organizational documents and/or applicable law; and (ix)
all certificates evidencing such Equity Interests, but in any case, excluding
debt securities convertible into or exchangeable for Equity Interests.
(f)
    “Emerge” shall mean Emerge Energy Services LP, a Delaware limited
partnership.
(g)
    “Exchange Act” shall mean the Securities Exchange Act of 1934.
(h)
     “GP” shall mean Emerge Energy Services GP LLC, a Delaware limited liability
company.
(i)
    “Insolvency Proceeding” shall mean any insolvency, receivership, bankruptcy,
dissolution, liquidation or reorganization proceeding, or any other proceeding,
whether voluntary or involuntary, by or against the Company, Emerge or the GP,
under any bankruptcy or insolvency law or other similar laws, including any
federal or state law relating to the relief of debtors of any jurisdiction, or
involving any custodian, liquidator or trustee, whether now or hereafter in
effect, and any out-of-court composition, assignment for the benefit of
creditors, readjustment of indebtedness, reorganization, extension or other debt
arrangement of any kind.
(j)
    “Permitted Holders” shall mean any of Insight Equity I LP, Insight Equity
(Tax-Exempt) I LP, Insight Equity (Cayman) I LP, Insight Equity (Affiliated
Coinvestors) I LP and/or any other Person which, directly or indirectly, is in
control of, is controlled by, or is under common control with such Persons on
the date hereof.
(k)
    “Person” shall mean any individual, sole proprietorship, general
partnership, corporation, business trust, trust, joint venture, limited
liability company, association, joint stock company, bank, unincorporated
organization or any other form of entity.
(l)
    “Related Documents” means the Omnibus Agreement, the Lease Documents and all
exhibits, schedules to such agreement and documents and the other agreements and
documents referred to therein.
3.3
    Remedies.
(a)
    If an Event of Default specified in any of Section 3.1(a) through 3.1(f) has
occurred and is continuing, the Holder will have the right to accelerate payment
of the entire principal of, and all interest accrued on, this Note and the other
Note Obligations, and, upon such acceleration, this Note and the other Note
Obligations will thereupon become forthwith due and payable, without any
presentment, demand, protest or other notice of any kind, all of which are
expressly waived, and the Company will forthwith pay to the Holder the entire
outstanding principal of, and interest accrued on, this Note and the other Note
Obligations. With respect to an Event of Default under Section 3.1(g) or (h),
acceleration will be automatic.
(b)
    Upon the occurrence and during the continuance of an Event of Default
interest on the unpaid principal amount of this Note outstanding from time to
time shall accrue at the rate of the sum of the Base Rate plus 2% per annum,
which interest shall be due and payable upon demand by the Holder.
(c)
    The Company shall pay to the Holder on demand all reasonable attorneys’ fees
and other out-of-pocket costs incurred by the Holder during the continuance of
an Event of Default in collecting or attempting to collect the amounts due under
this Note and the other Note Obligations.
4.
    Miscellaneous.
4.1
    Amendment and Waiver. This Note may be amended, and the observance of any
term of this Note may be waived or consented to, with and only with the written
consent of the Company and the Holder.
4.2
    No Waiver of Noncompliance. Any waiver or failure to insist upon strict
compliance with any obligation, covenant, agreement or condition of this Note
will not operate as a waiver of, or estoppel with respect to, any subsequent or
other failure. No course of dealing on the part of the Holder or any delay or
failure on the part of the Holder to exercise any right will operate as a waiver
of such right or otherwise prejudice the Holder’s rights, powers and remedies.
Any waiver of any provision of this Note shall be made pursuant to the
provisions of Section 4.1.
4.3
    Entire Agreement. THIS NOTE AND THE RELATED DOCUMENTS CONSTITUTE THE ENTIRE
FINAL AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES PERTAINING TO THE SUBJECT
MATTER HEREOF AND THEREOF, AND SUPERSEDE ALL PRIOR AND CONTEMPORANEOUS
AGREEMENTS, UNDERSTANDINGS, NEGOTIATIONS AND DISCUSSIONS, WHETHER ORAL OR
WRITTEN, OF THE PARTIES WITH RESPECT TO THIS SUBJECT MATTER HEREOF AND THEREOF,
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENT OF THE PARTIES.
4.4
    Notices. Unless otherwise provided herein, any notice, request, consent,
instruction or other document to be given hereunder by any party hereto to the
other party hereto shall be in writing and will be deemed given (a) when
received if delivered personally or by courier; or (b) on the date receipt is
acknowledged if delivered by certified mail, postage prepaid, return receipt
requested; or (c) one day after transmission if sent by facsimile transmission
with confirmation of transmission; or (d) one day after deposit with an
overnight delivery service if sent by overnight delivery service, as follows:
If to Holder, addressed to:
Trinity Industries Leasing Company
2525 N. Stemmons Freeway
Dallas, TX 75207
Attention: Legal Department
Phone: 214-631-4420
Fax: 214-589-8824
If to the Company, addressed to:
Emerge Energy Services LP
180 State Street, Suite 225
Southlake, Texas 76092
Attention:    Deborah Deibert
Telephone:    (817) 865-5834
Facsimile:    (817) 488-7739

or to such other place and with such other copies as either party may designate
as to itself by written notice to the others in accordance with this Section
4.4.
4.5
    Binding Effects Assignment; Third-Party Beneficiaries. This Note will be
binding upon and inure to the benefit of the Company and its successors and
permitted assigns, but neither this Note nor any of its rights, interests or
obligations under this Note may be assigned by the Company without the prior
written consent of the Holder. This Note will be binding upon and inure to the
benefit of the Holder and its successors and assigns and may be assigned in in
whole or in part with the prior written consent of Emerge and the Company;
provided, such consent shall not be unreasonably withheld or delayed, and such
consent shall not be conditioned on the payment of cash consideration; provided,
further, that no such written consent of Emerge and the Company shall be
required if such assignment or transfer is made (i) during the occurrence and
continuation of an Event of Default, (ii) to an affiliate or subsidiary of the
Holder, or (iii) in connection with the sale, assignment or disposition of all
or substantially all of the Holder's rail-related assets or business.
4.6
    Governing Law. THIS NOTE SHALL BE CONSTRUED AND INTERPRETED AND THE RIGHTS
OF THE PARTIES GOVERNED BY THE INTERNAL LAWS OF THE STATE OF TEXAS, WITHOUT
REGARD TO ANY PRINCIPLES OF CONFLICTS OF LAW THEREOF THAT WOULD RESULT IN THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.
4.7
    Waiver of Jury Trial. EACH OF THE COMPANY AND, BY ITS ACCEPTANCE HEREOF, THE
HOLDER HEREBY WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS NOTE AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY
AS TO THIS WAIVER.
4.8
    Venue. WITH RESPECT TO ANY CLAIM, SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS NOTE, THE COMPANY HEREBY CONSENTS AND IRREVOCABLY (A)
SUBMITS TO THE JURISDICTION OF THE COURTS IN AND FOR DALLAS COUNTY, TEXAS, (B)
WAIVES ANY OBJECTION THAT IT MAY HAVE TO THE ASSERTION OF JURISDICTION BY THE
COURTS IN AND FOR DALLAS COUNTY, TEXAS, (C) WAIVES ANY CLAIM THAT VENUE IN
DALLAS COUNTY, TEXAS IS INAPPROPRIATE FOR ANY REASON, AND (D) WAIVES ANY CLAIM
THAT A FORUM IN DALLAS COUNTY, TEXAS IS INCONVENIENT.
4.9
    Headings; Internal References. The article and section headings contained in
this Note are solely for reference, and will not affect in any way the meaning
or interpretation of this Note. Any references in this Note to an article,
section, paragraph, clause or schedule will be deemed to be a reference to the
article, section, paragraph, clause or schedule contained in this Note unless
expressly stated otherwise. As used in this Note, “including” means “including
without limitation,” and “or” is not exclusive.
4.10
    Severability. If any term, provision, covenant, agreement or restriction of
this Note is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants, agreements and
restrictions of this Note will continue in full force and effect and will in no
way be affected, impaired or invalidated.
4.11
    Lost or Destroyed Note. Upon receipt by the Company of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note, and in case of any such mutilation, upon surrender and cancellation
of this Note, the Company will issue a replacement Note of like tenor to the
Holder in lieu of this Note.
4.12
    Time. Time is of the essence hereof. Upon the occurrence and during the
continuance of any Event of Default hereunder, the Holder may exercise all
rights and remedies provided for herein or in any Related Documents and by law
or equity.
4.13
    Remedies. The remedies of the Holder as provided herein or in any Related
Document, or any one or more of them, at law or in equity, shall be cumulative
and concurrent, and may be pursued singularly, successively or together at the
sole discretion of the Holder, and may be exercised as often as occasion
therefor shall occur. Without limiting the generality of the foregoing, upon the
occurrence and during the continuance of an Event of Default, the Holder shall
be entitled to exercise all of its remedies against the Company under this Note
or any other document without first proceeding against Emerge, the GP or any
collateral that secures payment of this Note, if any, or any of the Note
Obligations.
4.14
    Indemnification. THE COMPANY SHALL INDEMNIFY AND HOLD THE HOLDER AND ITS
AFFILIATES HARMLESS AGAINST ANY AND ALL LIABILITIES, LOSSES, DAMAGES, COSTS AND
EXPENSES OF ANY KIND (INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND
DISBURSEMENTS OF COUNSEL IN CONNECTION WITH ANY INVESTIGATIVE, ADMINISTRATIVE OR
JUDICIAL PROCEEDING, WHETHER OR NOT THE HOLDER OR ANY OF ITS AFFILIATES SHALL BE
DESIGNATED A PARTY THERETO) WHICH MAY BE INCURRED BY THE HOLDER OR ANY OF ITS
AFFILIATES RELATING TO OR ARISING OUT OF (A) ANY EVENT OF DEFAULT UNDER THIS
NOTE OR ANY OF THE RELATED DOCUMENTS OR THE ENFORCEMENT BY THE HOLDER OF ITS
RIGHTS UNDER THIS NOTE OR ANY OF THE RELATED DOCUMENTS OR (B) ANY EVENT OF
DEFAULT UNDER AND AS DEFINED IN THE CREDIT AGREEMENT; PROVIDED THAT THE HOLDER
SHALL HAVE NO RIGHT TO BE INDEMNIFIED HEREUNDER FOR ITS OWN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT AS DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT OF A COURT
OF COMPETENT JURISDICTION. THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR
NOT SUCH INDEMNIFIED LIABILITIES ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE
OR IN PART, UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY, OR ARE CAUSED, IN
WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF ANY
INDEMNITEE.
[remainder of page intentionally left blank]



 
COMPANY: 
 
SUPERIOR SILICA SANDS LLC 

 
By:/s/ Richard Shearer ________________ 
   Name: Richard Shearer 
   Title: Chief Executive Officer






